        Case 19-20020 Document 188 Filed in TXSB on 03/31/19 Page 1 of 5



                                     ,17+(81,7('67$7(6%$1.5837&<&2857
                                       )257+(6287+(51',675,&72)7(;$6
                                             &25386&+5,67,',9,6,21                                                                                      ENTERED
                                                                                                                                                           03/29/2019
    ,QUH                          
                                     
    6$0.$1(%(()352&(66256//&                                                                          &DVH1R
                                     
         'HEWRU                                                                                             &KDSWHU

        25'(5*5$17,1*(;7(17,212)'($'/,1(72$6680($1'$66,*1
            &2175$&76%(7:((17+('(%725$1'7+(385&+$6(5
                           5HODWHVWR'RF1RBBB
                                                183

             7KH&RXUWFRQVLGHUHGWKH(PHUJHQF\0RWLRQWR([WHQGWKH'HDGOLQHWR$VVXPHDQG$VVLJQ

&RQWUDFWV %HWZHHQ WKH 'HEWRU DQG WKH 3XUFKDVHU WKH ³0RWLRQ´ ILOHG E\ 6DP .DQH %HHI

3URFHVVRUV//&WKHDERYHFDSWLRQHGGHEWRUDQGGHEWRULQSRVVHVVLRQWKH³'HEWRU´7KH&RXUW

KDYLQJUHYLHZHGWKH0RWLRQDQGDQ\REMHFWLRQVWKHUHWRDQGEDVHGRQWKHPDWWHUVUHIOHFWHGLQWKH

UHFRUG RIWKH KHDULQJ KHOGRQWKH 0RWLRQLW DSSHDULQJ WKDW WKH &RXUW KDVMXULVGLFWLRQ RYHU WKLV

PDWWHUSXUVXDQWWR86&WKDWWKLVLVDFRUHSURFHHGLQJSXUVXDQWWR86&E

WKDWQRWLFHRIWKH0RWLRQZDVVXIILFLHQWDQGLWDSSHDULQJWKDWWKHUHOLHIUHTXHVWHGLVLQWKHEHVW

LQWHUHVWVRIWKH'HEWRULWVHVWDWHFUHGLWRUVDQGRWKHUSDUWLHVLQLQWHUHVWDQGWKDWJRRGFDXVHKDV

EHHQ VKRZQ WKHUHIRUH ILQGV WKDW WKH 0RWLRQ VKRXOG EH *5$17('  ,W LV WKHUHIRUH KHUHE\

25'(5('WKDW

                        7KHGHDGOLQHWRDVVXPHDQGDVVLJQFRQWUDFWVVKDOOEHH[WHQGHGIRUDSHULRGRI

GD\VWR$SULO

                        7KLV&RXUWUHWDLQVH[FOXVLYHMXULVGLFWLRQZLWKUHVSHFWWRDOOPDWWHUVDULVLQJIURPRU

UHODWHGWRWKHLPSOHPHQWDWLRQLQWHUSUHWDWLRQDQGHQIRUFHPHQWRIWKLV2UGHU

                                                      
        Signed: March 28, 2019
           
7KH'HEWRULQWKLV&DVHDORQJZLWKWKHODVWIRXUGLJLWVRIWKH'HEWRU¶VIHGHUDOWD[LGHQWLILFDWLRQQXPEHULV6DP.DQH%HHI3URFHVVRUV//&
                                                                                         ____________________________________
                                                                                              R. JONES
&DSLWDOL]HGWHUPVQRWGHILQHGKHUHLQVKDOOKDYHWKHVDPHPHDQLQJDVFULEHGWRWKHPLQWKH0RWLRQ
                                                                                         DAVID
                                                                                         UNITED STATES BANKRUPTCY JUDGE
   Case 19-20020 Document 188 Filed in TXSB on 03/31/19 Page 2 of 5



      


'DWHGBBBBBBBBBBBBBBBBBBBBBBBBB



                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                 7+(+2125$%/('$9,'5-21(6
                                       81,7('67$7(6%$1.5837&<-8'*(




68%0,77('%<

2.,1$'$06//3

%\VDavid L. Curry, Jr. 
     0DWWKHZ62NLQ
     7H[DV%DU1R
     PRNLQ#RNLQDGDPVFRP
     'DYLG/&XUU\-U
     7H[DV%DU1R
     GFXUU\#RNLQDGDPVFRP
     5\DQ$2¶&RQQRU
     7H[DV%DU1R
     URFRQQRU#RNLQDGDPVFRP
     9LQH6W6XLWH
     +RXVWRQ7H[DV
     7HO
     )D[

$77251(<6)257+(
'(%725





                                        
      
               Case 19-20020 Document 188 Filed in TXSB on 03/31/19 Page 3 of 5
                                      United States Bankruptcy Court
                                       Southern District of Texas
In re:                                                                                 Case No. 19-20020-drj
Sam Kane Beef Processors, LLC                                                          Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0541-2          User: VrianaPor              Page 1 of 3                   Date Rcvd: Mar 29, 2019
                              Form ID: pdf002              Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 31, 2019.
db             +Sam Kane Beef Processors, LLC,    9001 Leopard Street,    Corpus Christi, TX 78409-2502
aty            +Erica J. Richards,    Morrison Foerster LLP,    250 West 55th Street,    New York, NY 10019-0050
aty            +Jennifer L Marines,    Morrison Foerster LLP,    250 West 55th Street,    New York, NY 10019-0050
aty            +Stephen T. Schwarzbach, Jr.,    Kirkland & Ellis,    600 Travis,    Ste 3300,
                 Houston, TX 77002-2926
cr             +Ascent Global Logistics,    c/o David R. Eastlake,    Greenberg Traurig, LLP,
                 1000 Louisiana Street, Suite 1700,     Houston, TX 77002-5001
cr             +Caterpillar Financial Services Corporations,     2120 WestEnd Avenue,    Nashville, TN 37203-5341
cr              Cleaver-Brooks, Inc.,    c/o Streusand, Landon, Ozburn & Lemmon,     1801 S. Mopac Expressway,
                 Suite 320,   Austin, TX 78746
op             +Gordian Group, LLC,    930 Third Avenue,    17th Floor,   New Yrok, NY 10022-3601
cr             +Graybar Electric Company, Inc.,    34 North Meramec Avenue,     Clayton, MO 63105-1678
cr             +H.C. Schmieding Produce Company, LLC,     c/o Steven W. Soule,    Hall, Estill, Hardwick, et al.,
                 320 South Boston Avenue,    Suite 200,    Tulsa, OK 74103-3708
cr             +Logistic Group of America,    60 Bailey Road, Suite 217,    Pittsburg, PA 15211
cr             +Sealed Air Corporation,    2415 Cascade Pointe Boulevard,    Charlotte, NC 28208-6899
intp            Texas Commission on Environmental Quality,     c/o Office of the Attorney General,
                 P. O. Box 12548 MC-008,     /Austin, TX 78711-2548
cr              Texas Comptroller of Public Accounts,     Courtney J. Hull,    P.O. Box 12548,
                 Austin, TX 78711-2548
cr             +UnitedHealthcare Insurance Company,     c/o Shipman & Goodwin LLP,    One Constitution Plaza,
                 Hartford, CT 06103-1803

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr              Amigos Beef Cattle Company, LLC
cr              Cal-Tex Feedyard, Inc.
cr              Carrizo Feeders, Ltd.
cr              Chaparral Feeders, Inc.
cr              Charco Cattle Feeders
cr              Dawn Custom Cattle Feeders, Inc.
cr              Driskill Feedyard, Inc.
cr              Ford Motor Credit Company LLC
cr              Graham Land and Cattle Company
cr              Immel Feedyard
intp            International Paper Company
intp            JDH Capital
op              Jordan, Holzer & Ortiz, P.C.
cr              Lipan Cattle Feeders, LLC
cr              Live Oak Feedlot, Inc.
cr              Livestock Investors, Ltd. d/b/a A Bar G Feedyard
cr              Lubbock Feeders, LLC
cr              Luckey Custom Feedlot, Inc.
cr              Marquette Transportation Finance Service, LLC
cr              McDonald Bar 6 Feedlot, Inc.
cr              Morales Feed Lots, Inc.
cr              Nueces County
cr              Rabo AgriFinance LLC
cr              Runnels Peters Feedyards, LLC
cr              Santa Fe Feeders, Ltd.
cr              Shearrer Feedlot, Inc.
cr              Starr Feedyards, Ltd.
cr              Texana Feeders, Ltd.
cr              United Parcel Service, Inc.
intp            United States of America
                                                                                             TOTALS: 30, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
                     Case 19-20020 Document 188 Filed in TXSB on 03/31/19 Page 4 of 5



District/off: 0541-2                  User: VrianaPor                    Page 2 of 3                          Date Rcvd: Mar 29, 2019
                                      Form ID: pdf002                    Total Noticed: 15


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 31, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 29, 2019 at the address(es) listed below:
              Allan L Potter   on behalf of Creditor   Logistic Group of America ecf@allanlpotter.com,
               ecfda@allanlpotter.com;ef@allanlpotter.com;potterfirm@yahoo.com
              Ben L Aderholt   on behalf of Creditor   Graybar Electric Company, Inc. baderholt@coatsrose.com,
               tparker@coatsrose.com
              Courtney Hull    on behalf of Creditor   Texas Comptroller of Public Accounts
               bk-chull@oag.texas.gov, sherri.simpson@oag.texas.gov
              Craig A Stokes   on behalf of Creditor   Starr Feedyards, Ltd. cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Graham Land and Cattle Company
               cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Shearrer Feedlot, Inc. cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Charco Cattle Feeders cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Immel Feedyard cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Live Oak Feedlot, Inc. cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Driskill Feedyard, Inc. cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Luckey Custom Feedlot, Inc. cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Santa Fe Feeders, Ltd. cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   McDonald Bar 6 Feedlot, Inc. cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Lubbock Feeders, LLC cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Carrizo Feeders, Ltd. cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Livestock Investors, Ltd. d/b/a A Bar G Feedyard
               cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Dawn Custom Cattle Feeders, Inc.
               cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Runnels Peters Feedyards, LLC
               cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes   on behalf of Creditor   Chaparral Feeders, Inc. cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
               Case 19-20020 Document 188 Filed in TXSB on 03/31/19 Page 5 of 5



District/off: 0541-2          User: VrianaPor              Page 3 of 3                  Date Rcvd: Mar 29, 2019
                              Form ID: pdf002              Total Noticed: 15


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Craig A Stokes    on behalf of Creditor    Texana Feeders, Ltd. cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes    on behalf of Creditor    Amigos Beef Cattle Company, LLC
               cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes    on behalf of Creditor    Morales Feed Lots, Inc. cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes    on behalf of Creditor    Cal-Tex Feedyard, Inc. cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes    on behalf of Creditor    Marquette Transportation Finance Service, LLC
               cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              Craig A Stokes    on behalf of Creditor    Lipan Cattle Feeders, LLC cstokes@stokeslawoffice.com,
               rbarrera@stokeslawoffice.com;djones@stokeslawoffice.com;mcobb@stokeslawoffice.com;dlebas@namanhow
               ell.com;koswald@namanhowell.com;djones@stokeslawoffice.com
              David L Curry, Jr    on behalf of Debtor    Sam Kane Beef Processors, LLC dcurry@okinadams.com,
               bmoore@okinadams.com
              David Robert Eastlake    on behalf of Creditor    Ascent Global Logistics eastlaked@gtlaw.com,
               jamrokg@gtlaw.com
              Diane Wade Sanders    on behalf of Creditor    Nueces County austin.bankruptcy@publicans.com
              Gerald James Landon    on behalf of Creditor    Cleaver-Brooks, Inc. landon@slollp.com,
               rangel@slollp.com
              Hal F Morris    on behalf of Interested Party    Texas Commission on Environmental Quality
               hal.morris@texasattorneygeneral.gov
              Hector Duran, Jr     on behalf of U.S. Trustee    US Trustee Hector.Duran.Jr@usdoj.gov
              John S Mayer    on behalf of Creditor    Caterpillar Financial Services Corporations
               jmayer@rossbanks.com
              Johnie A Maraist    on behalf of Debtor    Sam Kane Beef Processors, LLC jmaraist@okinadams.com
              Julie Goodrich Harrison    on behalf of Creditor    Sealed Air Corporation
               julie.harrison@nortonrosefulbright.com
              Keith Miles Aurzada    on behalf of Creditor    Marquette Transportation Finance Service, LLC
               keith.aurzada@bclplaw.com,
               alicia.nixon@bclplaw.com;bradley.purcell@bclplaw.com;lindsey.robin@bclplaw.com;mgstingley@bryanca
               ve.com;shikendra.rhea@bclplaw.com;lupe.rojas-wiederanders@bclplaw.com
              Lindsey Lee Robin    on behalf of Creditor    Marquette Transportation Finance Service, LLC
               lindsey.robin@bclplaw.com
              Matthew Scott Okin    on behalf of Debtor    Sam Kane Beef Processors, LLC mokin@okinadams.com,
               teaston@okinadams.com
              Michael Savetsky     on behalf of Interested Party    International Paper Company
               msavetsky@lowenstein.com
              Michael P Cooley    on behalf of Creditor    Marquette Transportation Finance Service, LLC
               michael.cooley@bclplaw.com,
               jadwiga.krasnic@bclplaw.com;lindsey.robin@bclplaw.com;lupe.rojas@bclplaw.com
              Michael R Johnson    on behalf of Creditor    Rabo AgriFinance LLC mjohnson@rqn.com,
               dburton@rqn.com;docket@rqn.com
              Nathaniel Peter Holzer    on behalf of Other Prof.    Gordian Group, LLC ecf@jhwclaw.com
              Nathaniel Peter Holzer    on behalf of Other Prof.    Jordan, Holzer & Ortiz, P.C. ecf@jhwclaw.com
              R Christopher Naylor    on behalf of Creditor    Ford Motor Credit Company LLC kimg@dntlaw.com
              Richard A. Kincheloe    on behalf of Interested Party    United States of America
               Richard.Kincheloe@usdoj.gov,
               caseview.ecf@usdoj.gov;sonja.mccoy@usdoj.gov;sydnie.kempen@usdoj.gov
              Ryan Anthony O’Connor    on behalf of Debtor    Sam Kane Beef Processors, LLC roconnor@okinadams.com
              Steven W Soule    on behalf of Creditor    H.C. Schmieding Produce Company, LLC
               ssoule@hallestill.com
              Thomas C. Riney    on behalf of Creditor    Rabo AgriFinance LLC triney@rineymayfield.com,
               rduke@rineymayfield.com;colguin@rineymayfield.com;jcherne@rineymayfield.com;jschulte@rineymayfiel
               d.com
              US Trustee   USTPRegion07.CC.ECF@USDOJ.GOV
              W Heath Hendricks    on behalf of Creditor    Rabo AgriFinance LLC hhendricks@rineymayfield.com
                                                                                              TOTAL: 49
